DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment/Remarks on 9/23/21.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Claims 22-30 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “NFV MANO”, “NFVO/VNFO”, and “VIM” (in claims 22-30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashina et al. (hereinafter Iwashina) (US 2016/0321112 A1) in view of Chou et al. (hereinafter Chou) (US 2019/0334777 A1).

As to claim 22, Iwashina teaches a NFV MANO (Management and Orchestration) system (Management System 10) comprising (Fig. 1): 
a NFVO (Network Functions Virtualisation Orchestrator/VNFM (Virtualised Network Functions Manager) (Orchestrator 20 and/or VNFM 30) a VIM (Virtualised Infrastructure Manager) (VIM 40) to perform processing for managing resources for a virtualised network function (VNF 70) (Fig. 1); and 
the VIM (VIM 40) that performs, to perform, in response to an instruction from the NFVO/VNFM, the processing for managing the resources for the virtualised network function (VIM 40 manages the virtualization resources of the NFVI 60, which include a physical server generated by a VNF 70) (Fig. 1; Abstract; [0057]), wherein, 
when the VIM is in congestion (congestion determined based on evaluating the performance condition), at least one of the NFVO/VNFM and the VIM performs processing for suppressing communication traffic (reduction or decrease of performance of VNF 70) between the NFVO/VNFM and the VIM (Fig. 1; [0073]; [0104]; [0168]; [0175]; [0184]-[0185]; [0189]; [0191]), and 
when the VIM is in congestion (congestion determined based on evaluating the performance condition), the VIM secures resources for the virtualised network function (VIM 40 secures resources for the VNF 70) with a functional configuration smaller (implied that reduction of VNF performance would  requested by the NFVO/VNFM ([0061-[0063]]; [0073]; [0081]; [0104]-[0105]; [0168]; [0175]).
Iwashina does not explicitly disclose that its functional configuration is smaller than the requested function configuration.  However, Iwashina does imply or suggest this limitation from its teaching of the reduction in the performance based on a performance condition that would describe a congestion as well as a configuration change that would reflect a decreased load and performance ([0104]; [0168]; [0170]-[0172]; [0189]).  Iwashina also teaches reserving necessary resources for the VNF70 by calculating the necessary resources ([0061]).  One of ordinary skill in the art before the effective date of the application would find it obvious to have a smaller functional configuration than the requested function configuration when a reduction or decrease is made in performance because less resources are required or necessary for a lower performance.  Nonethless, Chou explicitly teaches when a VIM 116 is overloaded, the VIM secures resources for a new VNF instance with a functional configuration smaller that would ease congestion than a functional configuration requested by an NFVO 112/VNFM 114 ([0122]; [0033]-[0034]; Abstract; Fig. 1; claim 20).  
Iwashina and Chou are analogous art with the claimed invention because they are all in the same field of endeavor of virtualized network function processing and all are attempting to solve the same problem of reducing congestion.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Iwashina’s VNF processing such that when it performs a reduction in VNF performance, a function configuration is smaller than the requested function configuration, as taught and suggested in Chou.  The suggestion/motivation for doing so would have been to provide the predicted result of reducing Chou – Abstract; [0122]; [0034]; [0044]).        

As to claim 23, Iwashina teaches wherein, when the VIM is in congestion and the processing for managing the resources for the virtualised network function is instructed from the NFVO/VNFM (congestion determined based on evaluating the performance condition), the VIM reserves performance of the instructed processing and suspends the performance of the instructed processing until the congestion is solved (reduction or termination of VNF 70 performance when within the appropriate performance condition criteria) ([0073]; [0104]; [0105]; [0168]; [0175]; [0178]).

As to claim 25, it is rejected for the same reasons as stated in the rejection of claim 22.

As to claim 26, it is rejected for the same reasons as stated in the rejection of claim 23.

As to claim 28, it is rejected for the same reasons as stated in the rejection of claim 22.

As to claim 29, it is rejected for the same reasons as stated in the rejection of claim 26.

Allowable Subject Matter
Claims 24, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH TANG/Primary Examiner, Art Unit 2199